731 F.2d 280
36 Fair Empl. Prac. Cas. (BNA) 1713
Mary Williams CAZALAS, Plaintiff-Appellant,v.UNITED STATES DEPARTMENT OF JUSTICE, William French Smith,Attorney General of the United States, et al.,Defendants-Appellees.
No. 83-3246.
United States Court of Appeals,Fifth Circuit.
May 7, 1984.

Sylvia Roberts, Baton Rouge, La., for plaintiff-appellant.
Mary Williams Cazalas, pro se.
Leonard Schaitman, Civil Div., Appellate Staff, Al J. Daniel, Jr., Dept. of Justice, Washington, D.C., for defendants-appellees.
Appeal from the United States District Court for the Eastern District of Louisiana.
Before RANDALL, TATE and WILLIAMS, Circuit Judges.
PER CURIAM:


1
The judgment of the district court is affirmed on the basis of its findings of fact and conclusions of law entered on April 15, 1983.  See 569 F. Supp. 213 (E.D.La.1983).


2
AFFIRMED.